IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :             No. 2669 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 187 DB 2019
                                :
             v.                 :             Attorney Registration No. 30018
                                :
NEIL I. MITTIN,                 :             (Montgomery County)
                                :
                Respondent      :


                                        ORDER


PER CURIAM


      AND NOW, this 11th day of June, 2020, upon consideration of the Verified

Statement of Resignation, Neil I. Mittin is disbarred on consent from the Bar of this

Commonwealth, retroactive to December 8, 2019. See Pa.R.D.E. 215. Respondent shall

comply with all of the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).